parties executed: (1) the APA; (2) the bill of sale; (3) the patent and trademark assignment; and (4) the

guaranty and surety agreement (the “Guaranty”); the latter three are exhibits to the APA. Id. ¶¶ 8–9.

The APA was executed by Sciele Cayman and the Guaranty was executed by Sciele Pharma, the

parent company of Sciele Cayman; both of which were later acquired by Respondent. Id. ¶¶ 12–13,

20–21. Through this acquisition, Respondent became the successor of Sciele Cayman, the principal of

the APA, and Sciele Pharma, the guarantor under the Guaranty. Counter-Statement of Facts ¶ 65, ECF

No. 27.

          The APA provided for the sale of certain intellectual property and related rights by Petitioner to

Sciele Cayman that would become Ulesfia, a product for the treatment of head lice. 56.1 ¶ 14. Under

the APA, Sciele Cayman, and later Respondent, as successor in interest, was required to make certain

payments to Petitioner upon satisfaction of specific conditions. Id. ¶ 15. Under the APA, Respondent

is not required to make minimum payments to Petitioner under two circumstances, as defined in the

APA: (1) if net sales reach or exceed certain levels or (2) if the failure to reach or exceed certain net

sales levels is the result of a “market change.” Id. ¶ 17. At issue in the arbitration were certain yearly

minimum payments that were not made by Respondents. Id. ¶ 16.

          In 2017, Respondent concluded that a market change had occurred, and therefore, that no

minimum payment had been due in January 2017 for the calendar year 2016. Id. ¶ 24. On July 28,

2017, Petitioner submitted its demand for arbitration (the “Demand”) to the American Arbitration

Association (the “AAA”). Id. ¶ 26. Petitioner’s submission included the AAA “Commercial

Arbitration Rules Demand for Arbitration” form with checked boxes requesting attorney’s fees,

interest, and arbitration costs. Id. ¶ 27. Along with the Demand, Petitioner submitted a complaint

requesting attorney’s fees and costs, attaching a complete set of transaction documents, which included

the APA and the Guaranty. Id. ¶ 28. Respondent filed its answer and counterclaims on August 30,

2017. Id. ¶ 29. Petitioner claims that in its answer, Respondent did not object to Petitioner’s request

                                                      2
for attorney’s fees; Respondent disputes this, noting that Respondent stated a general denial to all of

Petitioner’s claims for relief. Id. ¶ 31.

         The APA provides that the arbitration panel will be made up of three arbitrators, one selected

by Petitioner, one selected by Respondent, and one selected by mutual agreement of the arbitrators

who were selected by the Petitioner and Respondent. APA § 8.5(b), ECF No. 20-6. The arbitration

panel (the “Panel”) included the Honorable Shira Scheindlin (Petitioner’s selection), Harrie Samaras

(Respondent’s selection), and Edna Sussman (mutually selected).2 See 56.1 ¶¶ 34–42.

         The arbitration hearing was conducted in New York City from July 23 to July 27. Id. ¶ 66. On

October 22, 2018, the Panel issued its unanimous 40-page interim award (the “First Interim Award”).

Id. ¶ 75. The Panel concluded that no market change had occurred and, therefore, Respondent owed

Petitioner the minimum payments required under the APA. Id. ¶ 78. The Panel elected to address

certain issues, such as attorney’s fees, separately. Id. ¶ 79. On October 22, 2018, the Panel directed

the Parties to submit additional briefing relating to an award of attorney’s fees and costs raised by the

Guaranty. ECF No. 20-44, at 3.

         Petitioner states that both the APA and the Guaranty were at issue in the Arbitration;

Respondent disputes this fact and contends that only the APA was at issue. Id. ¶ 11. The APA

provision relevant to the parties’ current dispute, Section 8.5(e), provides:

         The expenses of the arbitration shall be borne by the Parties in proportion as to which
         each Party prevails or is defeated in arbitration. Each Party shall bear the expenses of its
         counsel and other experts.

APA § 8.5(e). The relevant provisions of the Guaranty, paragraphs 1 and 2, provide that Sciele

Pharma (and later Shionogi), the guarantor, shall:

         irrevocably and unconditionally guarantee[] the prompt payment and performance of all debts,
         liabilities, obligations . . . arising under the [p]urchase [a]greement” and “shall pay or
         reimburse . . . all reasonable costs and expenses, including, without limitation reasonable
2
 Judge Scheindlin was selected after Petitioner’s first selection, the Honorable James T. Giles, recused himself from the
case. 56.1 ¶ 41–42.
                                                             3
           attorney[’s] fees, incurred at any time to enforce, protect, preserve, or defend [g]uaranteed
           [p]arty’s rights hereunder.

Guaranty at 40, ECF No. 20-6; see also 56.1 ¶ 23.3

           On December 26, 2018, the Panel issued its 17-page Second Interim Award, deciding to award

Petitioner attorney’s fees under the Guaranty. 56.1 ¶ 87. With respect to Respondent’s argument that

it was not on notice of Petitioner’s request for attorney’s fees, the Panel concluded that “[Respondent]

had adequate notice of [Petitioner’s] claim for attorney[’s] fees and that such a claim was asserted

pursuant to the Guaranty.” Second Interim Award at 52, ECF No. 20-3.4 The Panel also considered

Respondent’s claim that the award of attorney’s fees is precluded by the APA. Id. at 53. The Panel

determined that Respondent’s “reliance on [the] language [of § 8.5(e)] is misplaced.” Id. at 53. The

Panel reasoned that:

           “Party” and “Parties,” to which [§] 8.5(e) applies, are expressly defined in the APA as
           including only Summers, the Seller and Sciele Pharma Cayman Ltd., the Buyer and
           principal obligor. The obligation undertaken by the guarantor, Sciele Pharma, Inc., was
           a separate contractual obligation under the Guaranty. Thus [§] 8.5(e) of the APA, by its
           terms, does not apply to the [g]uarantor.

Id.; see also 56.1 ¶ 94.

           After considering this jurisdictional issue, the Panel unanimously ruled that “[Petitioner] is

entitled to reimbursement by [Respondent] pursuant to the Guaranty for all reasonable costs and

expenses, including, without limitation, reasonable attorney[’s] fees, incurred at any time, to enforce,

protect, preserve, or defend its rights commencing with the date of the filing of the Demand, July 28,

2017.” Id. ¶ 98 (quoting Second Interim Award at 60).

           The Panel further noted that “[Petitioner’s] claim was vigorously opposed in the arbitration and

that this is precisely the circumstance to which the Guaranty applies and requires reimbursement of

expenses, costs and attorney[’s] fees to Summers by the Guarantor.” Id. ¶ 100 (quoting Second


3
    Pincites to the Guaranty refer to the ECF-assigned page number.
4
    Pincites to the Second Interim Award refer to the ECF-assigned page number.
                                                             4
Interim Award at 51) (internal quotation marks and alterations omitted). Petitioner subsequently

submitted its time records, to which Respondent raised objections, and, on March 1, 2019, the Panel

awarded Summers $1,659,883 in attorney’s fees and $390,103.90 in costs. Id. ¶ 101. Respondent has

paid Petitioner “all payments due under the APA” but “has not paid . . . any amount for attorney[’s]

fees, and dispute[s] that any additional amounts are actually owed.” Id. ¶ 102.

                                              DISCUSSION

   I.      Legal Standard

        Arbitration awards are not self-enforcing; rather, they must “be given force and effect by being

converted to judicial orders.” D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 104 (2d Cir. 2006). The

FAA provides that any party in an arbitration proceeding can apply for a judicial decree confirming the

award, and a court must grant the award unless it vacates, modifies, or corrects the award. 9 U.S.C. §

9; accord Trs. of the N.Y. City Dist. Council of Carpenters Pension Fund v. Jessica Rose Enters.

Corp., No. 15 Civ. 9040, 2016 WL 6952345, at *2 (S.D.N.Y. Nov. 28, 2016).

        District courts have a “narrowly limited” role when reviewing arbitration awards. Kobel Beth

Yechiel Mechil of Tartikov, Inc. v. YLL Irrevocable Tr., 729 F.3d 99, 103 (2d Cir. 2013). The

arbitration panel’s determinations are accorded “great deference” in order to achieve the goals of

settling disputes efficiently and avoiding long and costly litigation. Id.; see also Duferco Int’l Steel

Trading v. T. Klaveness Shipping A/S, 333 F.3d 383, 388 (2d Cir. 2003) (“It is well established that

courts must grant an arbitration panel’s decision great deference.”). Thus, “there is no general

requirement that arbitrators explain the reasons for their award.” Landy Michaels Realty Corp. v.

Local 32B-32J, Serv. Emps. Int’l Union, 954 F.2d 794, 797 (2d Cir. 1992) (internal quotation marks

and citations omitted). “[T]he award should be enforced, despite a court’s disagreement with it on the

merits, if there is a barely colorable justification for the outcome reached.” Phx. Bulk Carriers, Ltd. v.



                                                     5
Am. Metals Trading, LLP, No. 10 Civ, 2963, 2013 WL 5863608, at *5 (S.D.N.Y. Oct. 31, 2013)

(quoting Wallace v. Buttar, 378 F.3d 182, 190 (2d Cir. 2004)).

         An action to confirm an arbitration award is generally “a summary proceeding that merely

makes what is already a final arbitration award a judgment of the court.” D.H. Blair & Co., 462 F.3d

at 110 (internal quotation marks and citation omitted). Summary judgment is appropriate when the

record shows that there is no genuine dispute as to any material fact and the moving party is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

A dispute is genuine “if the evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

         Section 10(a) of the FAA outlines the limited statutory grounds on which a federal court may

vacate an arbitration award:

         (1) where the award was procured by corruption, fraud, or undue means;
         (2) where there was evident partiality or corruption in the arbitrators, or either of them;
         (3) where the arbitrators were guilty of misconduct in refusing to postpone the hearing,
              upon sufficient cause shown, or in refusing to hear evidence pertinent and material
              to the controversy; or of any other misbehavior by which the rights of any party
              were prejudiced; or
         (4) where the arbitrators exceeded their powers, or so imperfectly executed them that a
              mutual, final, and definite award upon the subject matter submitted was not made.

9 U.S.C. § 10(a)(1)-(4)). A party moving to vacate an arbitration award has the burden of proof and

the showing required to avoid confirmation is very high. D.H. Blair & Co., 462 F.3d at 110.

   II.      Analysis

         Respondent moves to vacate the Award, pursuant to 9 U.S.C. § 10(a)(4), due to three

“[f]undamental problems” that “underlie the Panel’s reliance on the Guaranty.” Resp. Opp. at 2. First,

Respondent contends that claims under the Guaranty were not set forth in Petitioner’s Demand and

“only claims presented in the Demand could be considered” by the Panel. Id. Second, Respondent

claims that § 8.5(e) of the APA, which “represents a limit to arbitral authority,” precludes the award of


                                                      6
attorney’s fees in arbitration. Id. Lastly, Respondent asserts that under New York law, a principal to a

contract cannot be its own guarantor, and so the Guaranty became a legal nullity upon Respondent’s

assumption of both agreements. Id. Because an “award should be enforced . . . if there is a barely

colorable justification for the outcome reached,” Phx. Bulk Carriers, Ltd., 2013 WL 5863608, at *5,

and there is more than a “barely colorable justification” for the Award, the Court rejects Respondent’s

arguments which urge vacatur of the Panel’s well-reasoned Award.

           A. The Panel’s Decision that the Guaranty was Properly Submitted at the Arbitration

       In its Second Interim Award, the Panel concluded that it had jurisdiction to award fees under

the Guaranty. 56.1 ¶ 97. Respondent argues, as it did before the Panel, that the Panel “went beyond

the parties’ pleadings by basing its award of attorney[’s] fees and costs on the Guaranty, in

contravention of express provisions in the APA itself.” Compare Resp. Opp. at 15 with Second

Interim Award at 47–48, 53. The Court disagrees.

       First, the Panel’s conclusion that the Guaranty was properly submitted is entitled to great

deference. Procedural questions, such as whether the Guaranty was properly submitted in the

arbitration, are directly within the Panel’s authority. See, e.g., Town of Amherst v. Custom Lighting

Servs., LLC, No. 07 Civ. 261S, 2007 WL 4264608, at *11 (W.D.N.Y. Nov. 30, 2007) (“[T]he question

of whether [a party] failed to give notice of its claim in the appropriate manner and timeframe . . . is a

matter for the arbitrator . . . ”). And “procedural questions which grow out of the dispute and bear on

its final disposition are presumptively not for the judge, but for an arbitrator, to decide.” Howsam v.

Dean Witter Reynolds, Inc., 537 U.S. 79, 84 (2002).

       Second, there is a “colorable justification” for the Panel’s conclusion. Phx. Bulk Carriers, Ltd.,

2013 WL 5863608, at *5. When Petitioner submitted its Demand, the submission included the AAA

“Commercial Arbitration Rules Demand for Arbitration” form, which plainly requested attorney’s

fees, interest, and arbitration costs, see 56.1 ¶ 27, and a complaint requesting attorney’s fees and costs,

                                                     7
which attached the APA and the Guaranty, id. ¶ 28. Petitioner also “specifically requested reasonable

attorney[’s] fees and costs incurred to defend the arbitration pursuant to the Guaranty” in its pre-

hearing memorandum, and other filings in the arbitration. Second Interim Award at 51.

       The Court agrees with the Panel’s finding that Respondent “had adequate notice of

[Petitioner’s] claim for attorney[’s] fees and that such claim was asserted pursuant to the Guaranty.”

Second Interim Award at 52. The Court sees no reason to disturb the Panel’s sound determination that

the Guaranty was properly submitted in the arbitration and properly before the Panel.

           B. The Panel’s Decision that the APA Does Not Limit the Guaranty

       Respondent argues that the Panel “exceeded its authority” in awarding attorney’s fees because

§ 8.5(e) of the APA precludes such fees. Resp. Opp. at 26. Petitioner responds that the Panel was

correct to fully dispose of this argument after considering the patties’ extensive briefing on the issue.

Pet. Reply at 11, ECF No. 26. The Court agrees.

       “The Federal Arbitration Act requires courts to enforce covered arbitration agreements

according to their terms.” Lamps Plus, Inc. v. Varela, 139 S. Ct. 1407, 1412 (2019) (citing

9 U.S.C. § 2). “This is because an arbitration panel ‘derives [its] powers from the parties’ agreement

to forgo the legal process and submit their dispute to private dispute resolution.’” Resp. Opp. at 19–20

(quoting Stolt-Nielsen S.A. v. AnimalFeeds Int’l Corp., 130 S. Ct. 1758, 1774 (2010)). In awarding

attorney’s fees, the Panel paid close attention to the “terms” of the relevant agreements; carefully

parsing the language of § 8.5(e) of the APA, and carefully construing the relationship between the

APA and the Guaranty. In particular, the Panel noted that:

       [Respondent’s] reliance on [§ 8.5(e)] is misplaced. Section 8.5(e) specifies the
       obligations of the “[p]arties” with respect to attorney[’s] fees and costs. “Party” and
       “[p]arties,” to which [§] 8.5(e) applies, are expressly defined in the APA as including
       only [Petitioner], the [s]eller and [Sciele Cayman], the [b]uyer and principal obligor.
       The obligation undertaken by the guarantor, [Sciele Pharma], was a separate contractual
       obligation under the Guaranty. Thus § 8.5(e) of the APA, by its terms, does not apply
       to the [g]uarantor.

                                                     8
Second Interim Award at 53.

       Such a reading of the language in the APA is persuasive considering that “all rights and

remedies [under the Guaranty] and under the [APA] are cumulative and not alternative,”

meaning that the Guaranty provided remedies in addition to those provided for or permitted

under the APA. Id. The Panel also correctly addressed Respondent’s argument that where

there is an express conflict, the APA would “prevail” over an “[a]ncillary [a]greement”

pursuant to § 8.2 of the APA. Resp. Opp. at 25. The Panel concluded that “the Guaranty is not

one of the [a]ncillary [a]greements as defined in the APA making [§ 8.2 ] irrelevant to the

Panel’s analysis.” Second Interim Award at 55.

       “[A]s long as the arbitrator is even arguably construing or applying the contract and

acting within the scope of his authority, a court’s conviction that the arbitrator has committed

serious error in resolving the disputed issue does not suffice to overturn his decision.”

ReliaStar Life Ins. Co. of N.Y. v. EMC Nat. Life Co., 564 F.3d 81, 86 (2d Cir. 2009) (internal

quotation marks and citation omitted). Such a high level of deference precludes this Court

from modifying or vacating the Panel’s conclusion that § 8.5(e) of the APA does not limit the

rights and obligations that arise under the Guaranty. This Court can safely say, however, that

even if the Court applied a different, more demanding standard, the result would be the same.

           C. The Panel’s Decision that the Guaranty Did Not Become a Legal Nullity

       The APA was signed by Sciele Pharma Cayman Ltd., while the Guaranty was executed by

Sciele Pharma, Inc., its corporate parent. 56.1 ¶ 12–13, 20–21. Sciele Cayman “sold and transferred

all of its assets and liability to Sciele Pharma [],” which later “changed its name to Shionogi Pharma,

Inc.,” which then “merged with and into Shionogi.” Resp. Opp. at 26. Therefore, a single entity—

Shionogi—is both the principal under the APA, and the guarantor under the Guaranty. Id. The

question before the Panel was whether these corporate transactions voided the Guaranty because by

                                                     9
acquiring the interests of both the debtor, Sciele Cayman, and the guarantor, Sciele Pharma,

Respondent became both debtor and guarantor, and under New York law, “a debtor cannot guarantee

its own debts.” Id. (quoting 63 N.Y. Jur. 2d Guaranty and Suretyship § 4). The Panel determined that

Respondent’s “corporate restructuring” did not void its obligations under the Guaranty. Second

Interim Award at 54. The Panel was correct in doing so.

       The Panel considered Respondent’s claim that “as a matter of law[,] it cannot guarantee its own

performance” and that “the Guaranty was rendered a nullity,” but found that the case law cited by

Respondent was “inapposite.” Id. at 54. As the Panel noted in its decision, none of the cases cited by

Respondent “address a corporate restructuring or acquisition, pursuant to which the guarantor, for the

first time, and at a point in time subsequent to the transaction, becomes one and the same as the

principal obligor.” Id. Nor do any of the cases cited by Respondent address a situation, such as this

one, where the Guaranty provides for remedies additional to those available under the principal

agreement. Id. Given these circumstances, to hold that the bargained-for rights and obligations under

the Guaranty were extinguished by Respondent’s acquisition of the rights from the original parties to

the transaction, “would lead to an unreasonable outcome depriving [Petitioner] of the benefits of the

Guaranty, which was an integral part of the transaction and offered to ‘induce’ [Petitioner] to enter into

the transaction and transfer its assets.” Second Interim Award at 54; see also Leslie Fay, Inc. v. Rich,

478 F. Supp. 1109, 1117 (S.D.N.Y. 1979) (“Defendants should not be allowed to evade their personal

obligations by virtue of corporate acts that were fully within their control . . .”). The Panel, therefore,

was correct in ruling that the Guaranty had not become a legal nullity.

       The Court also rejects Respondent’s argument that the Panel was not authorized to rely on the

Guaranty because it is a “gateway” question. Parties to an arbitration “have not authorized arbitrators

to resolve certain ‘gateway’ questions , such as whether the parties have a valid arbitration agreement

at all or whether a concededly binding arbitration clause applies to a certain type of controversy.”

                                                     10
Lamps Plus, 139 S. Ct. at 1416–17 (internal quotation marks and citation omitted). Respondent

contends that “[w]hether the Guaranty still exists and is arbitrable is—or would have been had it been

properly raised—just such a ‘gateway’ issue.” Resp. Opp. at 28. Because Respondent failed to make

such an argument during the arbitration, however, the argument is waived. See Trustees of New York

State Nurses Ass’n Pension Plan v. Cabrini Med. Ctr., No. 08 Civ. 6918, 2009 WL 10713121, at *5

(S.D.N.Y. Jan. 30, 2009) (“Failure to raise an issue in an arbitration proceeding waives the issue in a

confirmation or enforcement proceeding.” (quoting Am. Nursing Home v. Local 144 Hotel Hosp.,

Nursing Home & Allied Servs. Union, No. 89 Civ. 1704, 1992 WL 47553, at *4 (S.D.N.Y. Mar. 4,

1992)). Moreover, it appears that Respondent conceded the arbitrability of the issues of fees and costs

under the Guaranty during a hearing before the Panel, further supporting this Court’s decision to reject

Respondent’s “gateway” argument. See Pet. Reply at 14.

       Although “there is no general requirement that arbitrators explain the reasons for their award,”

Landy Michaels Realty Corp., 954 F.2d 797 (internal quotation marks and citation omitted), the Panel

thoroughly explained why Respondent’s restructuring did not make the Guaranty a nullity. Because

the Guaranty was not nullified by Respondent’s acquisition of Sciele Cayman and Sciele Pharma’s

rights under the APA and the Guaranty, the Panel’s reliance on the Guaranty when awarding attorney’s

fees was well within its authority. Accordingly, the Award is CONFIRMED and Respondent’s motion

to vacate the Award is DENIED.

           D. Post-Award, Pre-Judgment Interest

       Having confirmed the Panel’s Award, the Court must determine whether to allow post-award,

pre-judgment interest, and if so, at what rate. “Post-award, pre-judgment interest is generally awarded

at the discretion of the district court, and there is a presumption in favor of awarding such interest.”

Glob. Gold Mining LLC v. Caldera Res., Inc., No. 18 Civ. 4419, 2019 WL 367824, at *6 (S.D.N.Y.

Jan. 30, 2019) (internal quotation marks and citation omitted). “[T]he common practice among courts

                                                    11
within the Second Circuit is to grant interest at a rate of nine percent per annum—which is the rate of

prejudgment interest under New York State law, N.Y. C.P.L.R. §§ 5001–5004—from the time of the

award to the date of the judgment confirming the award.” SEIU, Local 32BJ v. Dayton Beach Park

No. 1 Corp., No. 18 Civ. 3887, 2019 WL 120998, at *4 (S.D.N.Y. Jan. 4, 2019) (quoting Salus Capital

Partners, LLC v. Moser, 289 F. Supp. 3d 468, 483 (S.D.N.Y. 2018) (internal quotation marks

omitted)).

         The Panel was faced with a similar question after it decided that no market change had

occurred and as such, Respondent owed Petitioner minimum payments under the APA. 56.1 ¶ 78. It

ruled that Respondent’s “obligation to make the [m]inimum [p]ayments . . . were made . . . .pursuant to

the APA and not the Guaranty.” Second Interim Award at 57. Consequently, the Panel determined,

that the interest rate specified in the APA was applicable, rather than the 9% statutory rate. Id. The

Award presently before the Court, is the Panel’s award of attorney’s fees, which arises under the

Guaranty. See 56.1 ¶ 89. Unlike the APA, however, the Guaranty is silent with respect to the interest

rate that applies to the payment of attorney’s fees and costs. See generally Guaranty. Because the

Guaranty is silent with respect to the interest rate, this Court adopts the “common practice among

courts within the Second Circuit to grant interest at a rate of nine percent per annum . . . from the time

of the award to the date of the judgment confirming the award.” SEIU, Local 32BJ, 2019 WL 120998,

at *4.

         Accordingly, Petitioner is awarded post-award pre-judgment interest at a rate of 9 percent per

annum from the date of the Panel’s decision to the date of the judgment.




                                                    12
                                            CONCLUSION

       For the reasons stated above, the petition to confirm the Award is GRANTED. The Clerk of

Court is directed to enter judgment in favor of Petitioner in the amount of $1,659,883 in attorney’s fees

and $390,103.90 in costs, plus pre-judgment interest at a rate of 9% per annum accruing from March 1,

2019, through the date of this judgment, and to close the case.

       SO ORDERED.

Dated: January 27, 2020
       New York, New York




                                                   13
